Name: Commission Regulation (EC) NoÃ 404/2008 of 6 May 2008 amending Annex II to Council Regulation (EEC) NoÃ 2092/91 on organic production of agricultural products as concerns the authorisation of spinosad, potassium bicarbonate and copper octanoate and the use of ethylene
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  oil industry;  agricultural activity;  production;  means of agricultural production;  natural and applied sciences;  foodstuff
 Date Published: nan

 7.5.2008 EN Official Journal of the European Union L 120/8 COMMISSION REGULATION (EC) No 404/2008 of 6 May 2008 amending Annex II to Council Regulation (EEC) No 2092/91 on organic production of agricultural products as concerns the authorisation of spinosad, potassium bicarbonate and copper octanoate and the use of ethylene THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1) and in particular Article 7(3) thereof, Whereas: (1) In accordance with the procedure provided for in Article 7(4) of Regulation (EEC) No 2092/91, certain Member States have submitted information to the other Member States and the Commission in view of including certain products in Annex II to that Regulation. (2) The Commission had invited an ad-hoc expert group to provide recommendations on the authorisation for use in organic farming of spinosad, potassium bicarbonate and copper octanoate and on the extension of the use of ethylene to the degreening of citrus and to sprouting inhibition in potatoes and onions, in the light of the principles governing organic farming. (3) The expert group delivered a report to the Commission Services dated 22 and 23 January 2008 (2) which recommended authorising spinosad, potassium bicarbonate and copper octanoate under certain conditions and to extend the use of ethylene to the degreening of citrus and to sprouting inhibition in potatoes and onions under certain conditions. In the light of the report of this expert group, and the factors set out below, the Commission considers that certain products should be allowed in organic farming, and the use of ethylene should be extended. (4) Spinosad is a new insecticide from microbial origin that is found to be essential for the control of some key-pests and contributes to the sustainability of the production system for other crop-pest situations. However, when using it, the risk to non-target organisms should be minimised. (5) In relation to the inclusion of spinosad, it needs to be clarified that micro-organisms are generally allowed in organic farming for pest and disease control, while products produced by micro-organisms need to be listed individually. (6) Potassium bicarbonate is found to be essential against various fungal diseases in a range of crops and may contribute to the reduction of the use of copper and sulphur in certain crop-pest combinations. (7) Copper octanoate is a new formulation of copper that can be used for the same purpose as other copper compounds already included in Part B of Annex II to Regulation (EEC) No 2092/91. The total amount of copper to be applied per season is lower when copper octanoate is used. (8) Ethylene is already included in Part B of Annex II to Regulation (EEC) No 2092/91 as a substance of traditional use in organic farming. It has appeared appropriate to complete the conditions for use of that substance with two additional uses that are deemed to be essential: degreening of citrus fruits, when such a treatment is part of a strategy to prevent fruit fly damage, and sprouting inhibition of stored potatoes and onions. (9) Annex II to Regulation (EEC) No 2092/91 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up in accordance with Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 2092/91 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 123/2008 (OJ L 38, 13.2.2008, p. 3). (2) Report of the ad-hoc expert group on pesticides in organic food production, 22-23 January 2008, http://ec.europa.eu/agriculture/qual/organic/publi/pesticides_en.pdf ANNEX Annex II to Regulation (EEC) No 2092/91 is amended as follows: In Part B Pesticides, point 1. Products for plant protection is amended as follows: (1) Table II Microorganisms used for biological pest control, is replaced by the following: II. Microorganisms used for biological pest and disease control Name Description, compositional requirements, conditions for use Microorganisms (bacteria, viruses and fungi) Only strains not genetically modified in the meaning of Directive 2001/18/EC of the European Parliament and of the Council (1). IIa Substances produced by microorganisms Name Description, compositional requirements, conditions for use Spinosad Insecticide; Only if produced by strains not genetically modified in the meaning of Directive 2001/18/EC. Only when measures are taken to minimise the risk to key parasitoids and to minimise the risk of development of resistance. Need recognised by the inspection body or inspection authority. (2) Table IV Other substances from traditional use in organic farming is amended as follows: (a) The entry concerning copper, under the column entitled Name, is replaced by the following: Copper in the form of copper hydroxide, copper oxychloride, (tribasic) copper sulphate, cuprous oxide, copper octanoate (b) The entry concerning ethylene is replaced by the following: Name Description, compositional requirements, conditions for use (*) Ethylene Degreening of bananas, kiwis and kakis; degreening of citrus fruit only as part of a strategy for the prevention of fruit fly damage in citrus; flower induction of pineapple; sprouting inhibition in potatoes and onions. Need recognised by the inspection body or inspection authority. (3) In Table V Other substances, the following entry is added: Name Description, compositional requirements, conditions for use Potassium bicarbonate Fungicide. (1) OJ L 106, 17.4.2001, p. 1.